 1
 2
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT

10                    SOUTHERN DISTRICT OF CALIFORNIA

11
       KENDRICK BANGS KELLOGG,                      Case No. 19-cv-1121-BAS-JLB
12
                                     Plaintiff,     ORDER DISMISSING CASE
13
14           v.

15     JULIE WILSON, et al.,

16                                 Defendant.

17
18         Plaintiff Kendrick Bangs Kellogg is a litigant familiar to this Court. In June
19   of this year, the Court issued an order detailing all of Plaintiff’s prior cases. (18-
20   cv1758-BAS-JLB, ECF No. 29.) Plaintiff’s five prior cases had all been dismissed.
21   The Court analyzed Plaintiff’s most recent complaint and determined “the pleading
22   is substantively identical to the numerous prior complaints rejected by the Court.”
23   (Id. at 5.) “The Court has repeatedly warned Kellogg that he cannot evade this
24   Court’s dismissal orders by simply filing a new lawsuit that raises the same
25   allegations. Nevertheless, Kellogg has again violated the Court’s orders by filing yet
26   another action that seeks the same relief.” (Id.) Because Plaintiff had violated the
27   Court’s orders, the Court dismissed the case with prejudice. (Id.)
28         Yet again, despite this warning, Plaintiff filed another suit. In fact, the

                                              –1–
 1   complaint in the present case is identical to the one in Plaintiff’s prior case.
 2   (Compare ECF No. 1 to 18-cv1758-BAS-JLB, ECF No. 1.) Again, Plaintiff has
 3   violated the Court’s orders stating that Plaintiff may not simply file “a new lawsuit
 4   that raises the same allegations” as he did in his prior, dismissed cases. For the same
 5   reasons as detailed in the Court’s prior order, (18-cv1758-BAS-JLB, ECF No. 29),
 6   the Court DISMISSES WITH PREJUDICE Plaintiff’s Complaint.
 7         Plaintiff is warned that should he again violate the Court’s orders and file a
 8   new lawsuit that raises the same allegations as he did in his prior, dismisses cases,
 9   the Court may declare Plaintiff to be a vexatious litigant.
10         The Clerk is instructed to close the case. The Clerk is also to provide Plaintiff
11   with a copy of the Court’s prior order, 18-cv1758-BAS-JLB, ECF No. 29, to remind
12   Plaintiff of the Court’s rulings.
13         IT IS SO ORDERED.
14
15   DATED: October 24, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               –2–
